     1
  2
                                                                      Cl2RK, U.3. DISRIOT COURT
 3
 4                                                                           l~ ~ ~ 221
 5                                                                 CENTRAL   T     T OF CALIFQRiV
                                                                   EASTERN       ION     gy pEpU~,Iq
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                       Case No.: ~,'~.~ — ~--~ ~f
11                                                                                                     1
                               Plaintiff,                 ORDER OF DETENTION PENDING
12                                                        FURTHER REVOCATION
                       v.                                PROCEEDINGS
13                                                       (FED. R. CRIM.P. 32.1(a)(6); 1$
                               7~-~~e~,
          ryl~q~.(.o
          C                                                J.S.C. § 3143(a)(1))
14
                               Defendant.
15
16             The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the ~~'~'~-~      District of
18 G-~~~~'~~`°'~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20             Having conducted a detention hearing pursuant to Federal Rule of Criminal
21       Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~) The defendant has not met his/her burden of establishing by clear and
23                convincing evidence that he/she is not likely to flee if released under 18
24                U.S.C. § 3142(b) or (c). This finding is based on the following:
25               ('~        information in the Pretrial Services Report and Recommendation
26               (~         information in the violation petition and reports)
27               (~         the defendant's nonobjection to detention at this time
28               () other:                                .


                                                     1
     1 1            and/ or
     2 B. (~j       The defendant has not met his/her burden of establishing by clear
                                                                                        and
     3              convincing evidence that he/she is not likely to pose a danger to the
     4              safety of any other person or the community if released under 18
                                                                                       U.S.C.
     5              § 3142(b)or (c}. This finding is based on the following:
  6                (~()   information in the Pretrial Services Report and Recommendation
  7                (X)    information in the violation petition and reports)
 8                 (X)    the defendant's nonobjection to detention at this time
 9                 () other:
 10
 1 1 IT THEREFORE IS ORDERED that the defendant be detained pendi
                                                                                ng the further
12 revocation proceedings.
13
14         Dated: lV~,a,..y 13 ~ 2~ 2-
15                                                    United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
